 



EXHIBIT 10.41
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (the “Agreement”) entered into as of January 10,
2007, by and between John P. Hamill (the “Executive”) and PharmaNet Development
Group, Inc., a Delaware corporation (the “Company”). The effective date of the
Agreement shall be August 24, 2006 (the “Effective Date”).
     WHEREAS, in its business, the Company has acquired and developed certain
trade secrets, including but not limited to proprietary processes, sales methods
and techniques, and other like confidential business and technical information,
including, but not limited to, technical information, design systems,
proprietary assays, pricing methods, pricing rates or discounts, process,
procedure, formula, design of computer software or improvement of any portion or
phase thereof, whether patented or not, that is of any value whatsoever to the
Company, as well as certain unpatented information relating to the Services (as
defined below) information concerning proposed new services, market feasibility
studies, proposed or existing marketing techniques or plans (whether developed
or produced by the Company or by any other entity for the Company), other
Confidential Information (as defined below) and information about the Company’s
employees, officers, and directors, which necessarily will be communicated to
the Executive by reason of his or her employment with the Company;
     WHEREAS, the Company has strong and legitimate business interests in
preserving and protecting its investment in the Executive, its trade secrets and
Confidential Information, and its substantial relationships with suppliers, and
Clients (as defined below), actual and prospective; and
     WHEREAS, the Company desires to preserve and protect its legitimate
business interests further by restricting competitive activities of the
Executive during the term of employment and following (for a reasonable time)
termination of employment;
     WHEREAS, the Company’s Board of Directors (the “Board”) considers it
essential to and in the best interests of the Company’s direct and indirect
holders of ownership interests (collectively, the “Stockholders”) to foster the
continued employment of the Executive and has approved the severance arrangement
set forth in this Agreement;
     WHEREAS, the Company desires to employ the Executive and to ensure the
continued availability to the Company of the Executive’s services, and the
Executive is willing to accept such employment and render such services, all
upon and subject to the terms and conditions contained in this Agreement;
     WHEREAS, the Executive was previously a party to that certain Employment
Agreement dated November 2, 2004 by and between the applicable subsidiary of
Company and the Executive (the “Previous Employment Agreement”) and by executing
this Agreement, the Executive and the Company on behalf of itself and the
applicable subsidiary of the Company hereby agree that this Agreement supersedes
any prior employment arrangement set forth in the Previous Employment Agreement;
     WHEREAS, the Executive was previously a party to that certain Severance
Agreement dated October 31, 2004 by and between a subsidiary of the Company and
the Executive (the “Previous Severance Agreement”) and by executing this
Agreement, the Executive and the Company on behalf of itself and the applicable
subsidiary of the Company hereby agree that this Agreement supersedes any prior
employment arrangement set forth in the Previous Severance Agreement; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Executive acknowledges and agrees that the payments, benefits,
promises and undertakings performed, and to be performed, as set forth herein
exceed and are greater than the payments, benefits, promises and undertakings to
which Employee would have been entitled had Executive not executed this
Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
set forth in this Agreement, and intending to be legally bound, the Company and
the Executive agree as follows:
     1. Representations and Warranties. The Executive hereby represents and
warrants to the Company that he or she is not subject to any written
nonsolicitation or noncompetition agreement affecting his or her employment with
the Company (other than any prior agreement with the Company or its Affiliate
(as defined below)), (b) is not subject to any written confidentiality or
nonuse/nondisclosure agreement affecting his or her employment with the Company
(other than any prior agreement with the Company or its Affiliate), and (c) has
not brought to the Company any trade secrets, confidential business information,
documents, or other personal property of a prior employer.
     2. Term of Employment.
          (a) Term. Subject to Section 6 hereof, the Company hereby employs the
Executive, and the Executive hereby accepts employment with the Company, for a
period commencing on the Effective Date and ending three (3) years from the
Effective Date (the “Employment Term”).
          (b) Continuing Effect. Notwithstanding any termination of employment,
at the end of the Employment Term or otherwise, the provisions of Sections 7 and
8 shall remain in full force and effect and the provisions of Section 8 shall be
binding upon the legal representatives, successors and assigns of the Executive.
     3. Duties.
          (a) General Duties. The Executive shall serve as the Executive Vice
President and Chief Financial Officer, with duties and responsibilities that are
customary for such position. The Executive shall use his or her best efforts to
perform his or her duties and discharge his or her responsibilities pursuant to
this Agreement competently, carefully and faithfully. During the Employment
Term, the Executive shall be an officer and a member of the Executive Committee
of the Company and the Company shall take all actions necessary or required to
make Executive an officer of the Executive Committee of the Company. In
addition, Executive may be required to execute and deliver to the Company, on a
timely basis, quarterly certifications or sub-certifications in order to permit
Company to comply with its reporting obligations, including those under the
Sarbanes-Oxley Act of 2002.
          (b) Devotion of Time. The Executive shall devote the amount of time
and attention to the business and affairs of the Company that are reasonably
necessary to competently perform his or her duties. The Executive shall not
enter the employ of or serve as a consultant to, or in any way perform any
services with or without compensation to, any other persons, business or
organization without the prior written consent of the board of directors of the
Company. Notwithstanding the foregoing, the Executive shall be permitted,
subject to the first sentence of this Section 3(b) and Sections 7, 8, 9 and 10
hereof, to (i) serve on corporate, advisory, civic or charitable boards or

2



--------------------------------------------------------------------------------



 



committees, (ii) deliver lectures, fulfill speaking engagements or teach at
educational institutions and (iii) manage personal investments.
          (c) Location of Office. The Executive’s principal business office
shall be at the Company’s office location in Princeton, New Jersey as it may be
changed from time to time by the senior management of the Company; provided,
however, that the Executive’s job responsibilities shall include all business
travel reasonably necessary to such requirements.
          (d) Adherence to Inside Information Policies. The Executive
acknowledges that the Company is publicly-held and, as a result, has implemented
inside information policies designed to preclude its employees and those of its
subsidiaries from violating the federal securities laws by trading on material,
non-public information or passing such information on to others in breach of any
duty owed to the Company or any third party. The Executive shall promptly
execute any reasonable agreements generally distributed by the Company to its
employees requiring such employees to abide by its inside information policies.
     4. Compensation and Expenses.
          (a) Annual Base Salary. For the services of the Executive to be
rendered under this Agreement, during the Employment Term the Company shall pay
the Executive an annual base salary equivalent to $375,000 per annum provided,
however, that effective as of January 1, 2007 the annual base salary will be
$390,000 (as adjusted by the provisions of this Section 4(a), the “Annual Base
Salary”). The Annual Base Salary shall be adjusted annually on a compounded
basis on such Executive’s employment anniversary date (as such date has been, or
may in the future be, modified) at the greater of (i) four (4%), (ii) an amount
approved by the Compensation Committee of the Company’s Board of Directors or
(iii) the Consumer Price Index in accordance with the formula attached hereto as
Exhibit A. The Annual Base Salary shall be payable in accordance with the
Company’s normal payroll practices.
          (b) Annual (Cash) Incentive. In addition to any other compensation
received pursuant to this Agreement, the Executive shall be eligible to
participate in the same Company cash incentive plan or plans that the members of
the Company’s Executive Committee are eligible to participate.
          (c) Long-Term Incentive. The Executive shall be eligible to
participate in all long-term incentive plan or plans that the members of the
Company’s Executive Committee are eligible to participate. For 2006, the
long-term incentive consists of (i) 21,000 restricted stock units (“RSUs”) which
vest semi-annually over a 3 year period in equal increments of 3,500 shares
commencing on December 31, 2006 and each June 30th and December 31st thereafter,
subject to continuing employment with the Company on each applicable vesting
date; and (ii) 25,000 RSUs which vest only if the Company meets or exceeds the
2008 non-GAAP earnings target set by the Compensation Committee, which target
was agreed upon as of May 9, 2006 and is set forth in the minutes to the
Compensation Committee of such date. Equity incentives granted pursuant to this
Section 4(c) shall be granted in accordance with the terms and conditions of the
Company’s standard form of agreement and applicable equity incentive plan. Each
awarded RSU shall entitle the Executive to receive one share of the Company’s
common stock upon the vesting of that unit, and the shares which vest on each
applicable vesting date shall be issued on that date or as soon as
administratively practicable thereafter, but in no event later than the later of
(x) the last day of the calendar year in which vesting date occurs

3



--------------------------------------------------------------------------------



 



or (y) the fifteenth day of the third calendar month following such vesting
date. All such share issuances shall be subject to the Company’s collection of
the applicable withholding taxes.
          (d) Expenses. In addition to any compensation received pursuant to
this Section 4, the Company shall reimburse or advance funds to the Executive
for reasonable travel, entertainment, professional dues and miscellaneous
expenses incurred in connection with the performance of his or her duties under
this Agreement and in accordance with the Company’s policies relating to travel
and expenses, subject to receipt by the Company of evidence of such expenses.
The Executive must submit all required receipts and documentation for each such
reimbursable expense within sixty (60) days following the last day of the month
of the incurrence of that expense.
     5. Benefits.
          (a) Vacation. During each year of employment, the Executive shall be
entitled to twenty (20) business days of vacation without loss of compensation
or other benefits to which he or she is entitled under this Agreement, such
vacation to be taken at such times as the Executive may select and the affairs
of the Company may permit.
          (b) Employee Benefit Programs. The Executive is entitled to
participate in any pension, 401(k), medical insurance, disability insurance,
life insurance or other employee benefit plan that is maintained by the Company,
including reimbursement of membership fees in professional organizations,
subject to the eligibility requirements of these specific plans.
          (c) Insurance. The Company shall pay the cost of all insurance
premiums in connection with the insurance or benefit programs referred to in
Section 5(b) in which the Executive chooses to participate. In addition, the
Company shall include the Executive in the Company’s D&O (director and officer)
liability insurance policy as an additional insured for the benefit of the
Executive.
          (d) The Company shall pay or reimburse Executive for up to $25,000 of
expenses in any calendar year (or fiscal year if the Company adopts a fiscal
year for financial reporting purposes) related to perquisites or personal
benefits not generally made available to all middle level employees provided
that Executive properly provides a written accounting of such expenses to the
Company. Expenses eligible for such payment include, but are not limited to the
following: automobile expenses, personal life and disability insurance premiums,
unreimbursed medical expenses, travel costs of family members accompanying the
Executive on business trips, and other expenses not generally available to
middle level executives. In addition, the Company shall pay the Executive an
amount equal to 35% of the costs of these perquisites, plus the applicable state
and local tax, if any, in order to reimburse the Executive for federal income
taxes which may be incurred.
     6. Termination; Severance.
          (a) Certain Definitions. For purpose of this Agreement:
               “Cause” means that the Executive has: (i) been convicted of a
felony involving any subject matter; (ii) been charged with a felony, by a
government agency, relating to the business of the Company or any Affiliate;
(iii) been convicted of a misdemeanor directly involving the Executive’s
employment that directly affects the business of the Company; (iv) been found
after an internal investigation to have engaged in sexual misconduct which is
related to the Executive’s employment or

4



--------------------------------------------------------------------------------



 



the business of the Company and/or violated the Company’s sexual harassment
policy; (v) failed to carry out the duties and responsibilities assigned to
Executive which are consistent with the terms of this Agreement, after notice
and a 30-day period to cure such behavior (if the behavior is of the nature that
it can be cured); (vi) misappropriated the Company funds or otherwise defrauds
the Company; (vii) breached his or her fiduciary duty to the Company resulting
in profit to him or her, directly or indirectly; (viii) been found to have
committed any act or failed to take any action which results in the common stock
of the Company (the “Common Stock”) being delisted for trading on its principal
trading market or exchange; (ix) been convicted of illegal possession or illegal
use of a controlled substance; (x) engaged in chronic drinking or the use of
illegal drugs, chemicals or controlled substances or the abuse of otherwise
legal drugs or chemicals or controlled substances that affects the performance
of his or her duties as reasonable determined by the Company; (xi) failed or
refused to cooperate reasonably and at the Company’s expense, in any official
investigation conducted by or on behalf of the Company; (xii) breached any
material provision of this Agreement, including Section 3(d) herein, after
notice and a reasonable opportunity to cure such behavior (if the behavior is of
the nature that it can be cured); (xiii) intentionally or willfully failed to
comply with the reasonable directives of the Board or the CEO of the Company;
(xiv) committed an act or omission constituting gross negligence or willful
misconduct which causes, at least in part, the Company to restate its financial
statements for a completed fiscal period after having filed such financial
statements with the Securities and Exchange Commission; or (xv) been found by a
court, the Securities and Exchange Commission or any state governmental
authority which regulates or enforces such state’s securities laws, in a final
non-appealable determination, to have violated any applicable securities laws,
whether such finding was after a hearing or trial or on consent without
admitting or denying any allegations of wrongdoing.
               “Disability” means the occurrence of either of the following
circumstances: (i) if Executive is deemed disabled for purposes of any long-term
disability insurance policy paid for by the Company and in effect at such time,
or (ii) if in the exercise of the reasonable judgment of the Company, due to
accident, mental or physical illness, or any other reason, Executive has become
physically or mentally incapable of performing, with reasonable accommodation,
the essential functions of his or her employment for a period of more than one
hundred twenty (120) consecutive days or for one hundred eighty (180) days
within a three hundred and sixty-five (365) day period.
               “Effective Date of Termination” with respect to any purported
termination of the Executive’s employment, shall mean (i) if the Executive’s
employment is terminated by his or her death, the date of his or her death,
(ii) if the Executive’s employment is terminated for Cause or without Cause, the
date specified in the Notice of Termination, (iii) if the Executive’s employment
is terminated as a result of a Disability, the date on which it is finally
determined that the Executive is Disabled and (iv) if Executive terminates his
or her employment for Good Reason or otherwise voluntarily terminates his or her
employment, the date specified in the Notice of Termination.
               “Good Reason” means: (i) the material breach of any of the
material terms or conditions of this Agreement by the Company; or (ii) any
entity or person not now an executive officer or director of the Company
becomes, either individually or as part of a group (required to file a
Schedule 13D or 13G with the Securities and Exchange Commission), the beneficial
owner of 30% or more of the Company’s common stock. The Executive shall have a
period of 90 days following the occurrence of an event constituting Good Reason
under clauses (i) above and a period of 180 days following an event constituting
Good Reason under clause (ii) above in which to exercise his right to

5



--------------------------------------------------------------------------------



 



terminate for Good Reason, or the Executive shall be deemed to have waived that
particular Good Reason.
               “Notice of Termination” means a notice indicating the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment with the Company under the provision
so indicated.
               “Person” shall have the meaning ascribed thereto in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended, as modified,
applied and used in Sections 13(d) and 14(d) thereof; provided, however, a
Person shall not include (i) the Company, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company (in its
capacity as such), (iii) an underwriter temporarily holding securities pursuant
to an offering of such securities, or (iv) a corporate entity owned, directly or
indirectly, by the Stockholders in substantially the same character and
proportions as their ownership of interests in the Company.
          (b) Termination.
               (i) Either the Company or the Executive, in his, her or its sole
discretion, may terminate the Executive’s employment without Cause at any time
upon thirty (30) days written notice. Upon the Effective Date of Termination,
whether with or without Cause, the Executive shall have no right to compensation
or reimbursement under Section 4 (except for compensation earned or reimbursable
expenses incurred through the Effective Date of Termination) or to participate
in any employee benefit programs under Section 5 for any period subsequent to
the Effective Date of Termination, except as provided for by law or this
Agreement. On or before the Effective Date of Termination or prior to receiving
any final compensation or expenses due him or her, the Executive shall execute a
“Certificate of Conclusion of Employment,” certifying that he or she has
complied with his or her obligations and acknowledging his or her continuing
obligations under this Agreement. The Executive’s failure to comply with the
requirements of this Section shall constitute a material breach of this
Agreement. For clarity, if the Executive’s employment is terminated by the
Company for any reason other than Cause, he or she shall be entitled to the
Severance Payments set forth below.
               (ii) The Company may terminate the Executive’s employment
pursuant to the terms of this Agreement at any time for Cause (as defined above)
by giving written notice of termination. The Executive shall have thirty
(30) days from the date of the notice to provide the Company CEO with evidence
that the Company is mistaken as to Cause and that the Executive’s behavior does
not meet the criteria for Cause. During such thirty (30) day period, the
Executive shall be suspended without pay; provided, however, that if employment
is reinstated then the Executive shall be paid for such thirty (30) day period
or if the termination is upheld, the Effective Date of Termination shall be
deemed to be the date of receipt by the Executive of the written notice of
termination. Upon any such termination for Cause, the Executive shall have no
right to compensation or reimbursement under Section 4 (except for compensation
earned or reimbursable expenses incurred through the Effective Date of
Termination), or to participate in any employee benefit programs under Section 5
for any period subsequent to the Effective Date of Termination, except as
provided by law.
          (c) Severance. In the event that the Executive executes and does not
revoke a written release upon termination of employment, in substantially the
form attached hereto as Exhibit B,

6



--------------------------------------------------------------------------------



 



the Company shall cause the payments and benefits described in this Section (the
“Severance Payments”) to be made upon the termination of the Executive’s
employment with the Company during the Employment Term unless such termination
is (i) by the Company for Cause, death or Disability, or (ii) by the Executive
without Good Reason. Severance Payments due and payable to the Executive by the
Company in accordance with this Section shall be determined as follows:
               (i) In lieu of any further salary payments to the Executive for
periods subsequent to the Effective Date of Termination, the Company shall cause
an aggregate severance payment to be made to the Executive, in cash, equal to
two (2) times such Executive’s Annual Base Salary (the “Cash Severance Payment”)
and payable in twenty-four (24) equal monthly installments.
               (ii) For a twenty-four (24) month period after the Effective Date
of Termination, the Company shall arrange to provide the Executive with life,
disability, accident and health insurance benefits substantially similar to
those which the Executive is receiving immediately prior to the Effective Date
of Termination. To the extent such benefits are provided under insured
arrangements, the Company shall pay each applicable insurance premium (net of
any payment required of the Executive) on the specified due date for that
premium (which shall not be less frequently than annually); provided, however,
that in the event any such premium payment cannot be made by the Company on the
applicable due by reason of the restrictions set forth in subparagraph (f) of
this Section, the Executive shall make such premium payment and the Company
shall promptly reimburse the Executive for that payment upon the conclusion of
the six (6)-month deferral period set forth in subparagraph (f). In addition,
benefits otherwise receivable by the Executive pursuant to this Section shall be
reduced to the extent comparable benefits are actually received by or made
available to the Executive without cost during such period following the
Executive’s termination of employment (and any such benefits actually received
by the Executive shall be reported to the Company by the Executive).
               (iii) All unvested long-term incentive grants, if any,
outstanding on the Effective Date of Termination shall immediately vest.
               (iv) To the extent the Executive is, on the Effective Date of
Termination, participating in one or more deferred compensation arrangements
subject to Section 409A of the Internal Revenue Code (the “Code”), the payments
and benefits provided under those arrangements shall continue to be governed by,
and to become due and payable in accordance with, the specific terms and
conditions of those arrangements, and nothing in this Agreement shall be deemed
to modify or alter those terms and conditions.
          (d) Benefit Limit. (i) In the event that any payments or benefits to
which Executive becomes entitled in accordance with the provisions of this
Agreement (or any other agreement with the Company or other Affiliated Company)
would otherwise constitute a parachute payment under Code Section 280G(b)(2),
then such payments and/or benefits will be subject to reduction to the extent
necessary to assure that the Executive receives only the greater of (i) the
amount of those payments which would not constitute such a parachute payment or
(ii) the amount which yields Executive the greatest after-tax amount of benefits
after taking into account any excise tax imposed under Code Section 4999 on the
payments and benefits provided Executive under this Agreement (or on any other
payments or benefits to which the Executive may become entitled in connection
with any change in control or ownership of the Company or the subsequent
termination of his employment with the Company).

7



--------------------------------------------------------------------------------



 



               (ii) Should a reduction in benefits be required to satisfy the
benefit limit of this subparagraph (d), then the portion of any parachute
payment otherwise payable in cash to Executive shall be reduced to the extent
necessary to comply with such benefit limit. Should such benefit limit still be
exceeded following such reduction, then the number of shares which would
otherwise vest on an accelerated basis under each of the Executive’s options or
other equity awards (based on the amount of the parachute payment attributable
to each such option or equity award under Code Section 280G) shall be reduced to
the extent necessary to eliminate such excess.
          (e) Resolution Procedures. In the event there is any disagreement
between the Executive and the Company as to whether one or more payments or
benefits to which the Executive becomes entitled in connection with the Change
in Control or his subsequent termination of employment constitute a parachute
payment under Code Section 280G or as to the determination of the present value
thereof, such dispute will be resolved as follows:
               (i) In the event the Treasury Regulations under Code Section 280G
(or applicable judicial decisions) specifically address the status of any such
payment or benefit or the method of valuation therefor, the characterization
afforded to such payment or benefit by the Regulations (or such decisions) will,
together with the applicable valuation methodology, be controlling.
               (ii) In the event Treasury Regulations (or applicable judicial
decisions) do not address the status of any payment in dispute, the matter will
be submitted for resolution to independent auditors selected and paid for by the
Company. The resolution reached by the independent auditors will be final and
controlling; provided, however, that if in the judgment of the independent
auditors, the status of the payment in dispute can be resolved through the
obtainment of a private letter ruling from the Internal Revenue Service, a
formal and proper request for such ruling will be prepared and submitted by the
independent auditors, and the determination made by the Internal Revenue Service
in the issued ruling will be controlling. All expenses incurred in connection
with the preparation and submission of the ruling request shall be shared
equally by the Executive and the Company.
               (iii) In the event Treasury Regulations (or applicable judicial
decisions) do not address the appropriate valuation methodology for any payment
in dispute, the present value thereof will, at the independent auditor’s
election, be determined through an independent third-party appraisal, and the
expenses incurred in obtaining such appraisal shall be shared equally by the
Executive and the Company.
          (f) Date of Payment. The Cash Severance Payment shall be made on the
fifteenth day of each of the twenty-four (24) months immediately following the
month in which the Effective Date of Termination occurs or (if later) the month
in which the date of the Executive’s “separation from service” with the Company
(as such term is defined in Treasury Regulations issued under Code
Section 409(A) occurs. At the time that payments are made under this Section,
the Company shall provide the Executive with a detailed written statement
setting forth the manner in which such payments were calculated and the basis
for such calculations. Notwithstanding the foregoing, Cash Severance Payments
shall immediately cease and no longer be payable if Executive violates any of
the terms set forth in Sections 7 or 8 hereof. Such remedy shall be in addition
to any and all other remedies available by law or equity.

8



--------------------------------------------------------------------------------



 



          (g) Delayed Commencement Date. Notwithstanding any provision to the
contrary in this Agreement, no payment or benefit to which the Executive
otherwise becomes entitled under this Section shall be made, paid or provided
prior to the earlier of (i) the expiration of the six (6) month period measured
from the date of the Executive’s “separation from service” with the Company (as
such term is defined in Treasury Regulations issued under Code Section 409(A) or
(ii) the date of the Executive’s death, if the Executive is deemed at the time
of such separation from service to be a “key employee” within the meaning of
that term under Code Section 416(i) and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable Code
Section 409A(a)(2) deferral period, all payments and benefits deferred pursuant
to this subparagraph (f), whether they would have otherwise been payable in a
single sum or in installments in the absence of such deferral, shall be paid or
reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Section 6 shall be paid or provided in accordance with
the normal payment dates specified for them herein.
          (h) Notice of Termination. Any purported termination of the
Executive’s employment with the Company (other than by reason of death) shall be
communicated by written Notice of Termination from one party hereto to the other
party hereto in accordance with Section 14.
     7. Non-Competition Agreement.
          (a) Competition with the Company. During the Employment Term and for
twenty-four (24) months after the Effective Date of Termination, the Executive,
directly or indirectly or, in association with or as a stockholder, director,
officer, consultant, employee, partner, joint venturer, member or otherwise of
or through any person, firm, corporation, partnership, association or other
entity (any of the foregoing, an “Affiliated Entity”) shall not act as an
executive officer or provide Services (as such term is defined in Section 8
hereof) to any entity which competes with the Company or its Affiliates, within
any metropolitan area in the United States or elsewhere in which the Company or
its subsidiaries or affiliates (collectively, the “Affiliates”), if applicable,
is then engaged in the offer and sale of competitive Services (the “Prohibited
Business”); provided, the foregoing shall not prohibit Executive from owning up
to five percent (5%) of the securities of any publicly-traded enterprise that
engages in the Prohibited Business provided the Executive is not an employee,
director, officer, consultant to such enterprise or otherwise reimbursed for
services rendered to such enterprise. In addition, during the period commencing
on the Effective Date of Termination and continuing for twenty-four (24) months
thereafter, the Executive may not, directly or indirectly, including through any
Affiliated Entity, seek Prohibited Business from any Client (as defined below)
on behalf of any enterprise or business other than the Company, refer Prohibited
Business generated from any Client to any enterprise or business other than the
Company, cause any Client to cancel or reduce any existing contract for services
it may have with the Company or receive commissions based on sales or otherwise
relating to the Prohibited Business from any Client, enterprise or business
other than the Company. For purposes of this Agreement, the term “Client” means
any person, firm, corporation, limited liability company, partnership,
association or other entity (i) to which the Company sold or provided Services
in excess of $100,000 during the twenty-four (24) month period prior to the
Effective Date of Termination, or (ii) to which the Company can demonstrate, who
or which has been approached by an employee of the Company for the purpose of
soliciting business for the Company and which business was reasonably expected
to generate revenue in excess of $100,000.

9



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the provisions of this Section 7(a) shall not
apply in the event that this Agreement is terminated for Good Reason.
          (b) No Payment. The Executive acknowledges and agrees that no separate
or additional payment will be required to be made to him or her in consideration
of his or her undertakings in this Section 7.
          (c) References. References to the Company in this Section 7 shall
include the Company’s Affiliates.
     8. Non-Disclosure of Confidential Information.
          (a) Confidential Information. “Confidential Information” includes, but
is not limited to, trade secrets (as defined by the common law and statute in
Florida or New Jersey or any future Florida or New Jersey statute), processes,
policies, procedures, techniques (including recruiting techniques), designs,
drawings, know-how, show-how, technical information, specifications, computer
software and source code, information and data relating to the development,
research, testing, costs, marketing and uses of the Services, the Company’s
budgets and strategic plans, and the identity and special needs of Clients,
databases, data, all technology relating to the Company’s businesses, systems,
methods of operation, Client lists, Client information, solicitation leads,
marketing and advertising materials, methods and manuals and forms, all of which
pertain to the activities or operations of the Company, names, home addresses
and all telephone numbers and e-mail addresses of the Company’s employees,
former employees, clients and former clients. In addition, Confidential
Information also includes the identity of Clients and the identity of and
telephone numbers, e-mail addresses and other addresses of employees or agents
of Clients who are the persons with whom the Company’s employees and agents
communicate in the ordinary course of business. For purposes of this Agreement,
the following will not constitute Confidential Information: (i) information
which is or subsequently becomes generally available to the public through no
act of the Executive, (ii) information set forth in the written records of the
Executive prior to disclosure to the Executive by or on behalf of the Company,
(iii) information which is lawfully obtained by the Executive in writing from a
third party (excluding any Affiliates of the Executive) who did not acquire such
confidential information or trade secret, directly or indirectly, from the
Executive or the Company and (iv) information that the Executive is required to
disclose pursuant to subpoena, court order or other judicial process or is
disclosed in any report or filing with the Securities and Exchange Commission or
similar governmental entity. As used herein, the term “Services” shall include
the providing of early and late stage clinical drug development services,
clinical trials management services and other material services engaged in by
the Company during the Employment Term.
          (b) Legitimate Business Interests. The Executive recognizes that the
Company has legitimate business interests to protect and, as a consequence, the
Executive agrees to the restrictions contained in this Agreement because they
further the Company’s legitimate business interests. These legitimate business
interests include, but are not limited to (i) trade secrets, (ii) valuable
confidential business or professional information that otherwise does not
qualify as trade secrets, including all Confidential Information,
(iii) substantial relationships with specific prospective or existing Clients or
clients, (iv) Client goodwill associated with the Company’s business and
(v) specialized training relating to the Services and the Company’s technology,
methods and procedures.

10



--------------------------------------------------------------------------------



 



          (c) Confidentiality. The Confidential Information shall be held by the
Executive in the strictest confidence and shall not, without the prior written
consent of the Company, be disclosed to any person other than in connection with
the Executive’s employment with the Company. The Executive further acknowledges
that such Confidential Information as is acquired and used by the Company is a
special, valuable and unique asset. The Executive shall exercise all reasonable
due and diligence precautions to protect the integrity of the Company’s
Confidential Information and to keep it confidential whether it is in written
form, on electronic media or oral. The Executive shall not copy any Confidential
Information except to the extent reasonably necessary to his or her employment
nor remove any Confidential Information or copies thereof from the Company’s
premises except to the extent reasonably necessary to his or her employment. All
records, files, materials and other Confidential Information obtained by the
Executive in the course of his or her employment with the Company are
confidential and proprietary and shall remain the exclusive property of the
Company or its Clients, as the case may be. The Executive shall not, except in
connection with and as required by his or her performance of his or her duties
under this Agreement, for any reason use for his or her own benefit or the
benefit of any person or entity with which he or she may be associated or
disclose any such Confidential Information to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever without the
prior written consent of an officer of the Company (excluding the Executive, if
applicable).
          (d) References to the Company in this Section 8 shall include the
Company’s Affiliates.
     9. Equitable Relief.
          (a) The Company and the Executive recognize that the services to be
rendered under this Agreement by the Executive are special, unique and of
extraordinary character, and that in the event of the breach by the Executive of
the terms and conditions of this Agreement or if the Executive, shall cease to
be an employee of the Company for any reason and take any action in violation of
Section 7 and/or Section 8, the Company shall be entitled to institute and
prosecute proceedings in any court of competent jurisdiction referred to in
Section 9(b) below to enjoin the Executive from breaching the provisions of
Section 7 or Section 8. In such action, the Company shall not be required to
plead or prove irreparable harm or lack of an adequate remedy at law or post a
bond or any security.
          (b) Any action between the Company and Executive must be commenced in
Mercer County, New Jersey. The Executive and the Company irrevocably and
unconditionally submit to the exclusive jurisdiction of such courts and agree to
take any and all future action necessary to submit to the jurisdiction of such
courts. The Executive and the Company irrevocably waive any objection that they
now have or hereafter irrevocably waive any objection that they now have or
hereafter may have to the laying of venue of any suit, action or proceeding
brought in any such court and further irrevocably waive any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. Final judgment against the Executive or the Company in any
such suit shall be conclusive and may be enforced in other jurisdictions by suit
on the judgment, a certified or true copy of which shall be conclusive evidence
of the fact and the amount of any liability of the Executive or the Company
therein described, or by appropriate proceedings under any applicable treaty or
otherwise.

11



--------------------------------------------------------------------------------



 



     10. Conflicts of Interest. Except as otherwise set forth in Section 7(a),
while employed by the Company, the Executive shall not, directly or indirectly,
unless approved by the Board:
          (a) participate as an individual in any way in the benefits of
transactions with any of the Company suppliers or Clients, including, without
limitation, having a financial interest in the Company’s suppliers or Clients,
or making loans to, or receiving loans from, the Company’s suppliers or Clients;
          (b) realize a personal gain or advantage from a transaction in which
the Company has an interest or use information obtained in connection with the
Executive’s employment with the Company for the Executive’s personal advantage
or gain; or
          (c) accept any offer to serve as an officer, director, partner,
consultant, manager with, or to be employed in a technical capacity by, a person
or entity that does business with the Company.
As used in Section 10(a), (b) or (c), references to the Company also includes
its Affiliates.
     11. Inventions, Ideas, Processes, and Designs. All inventions, ideas,
processes, programs, software, and designs (including all improvements)
(a) conceived or made by the Executive during the course of his or her
employment with the Company (whether or not actually conceived during regular
business hours) and for a period of six (6) months subsequent to the Effective
Date of Termination or expiration of such employment with the Company and
(b) related to the business of the Company, shall be disclosed in writing
promptly to the Company and shall be the sole and exclusive property of the
Company. An invention, idea, process, program, software, or design (including an
improvement) shall be deemed related to the business of the Company if (x) it
was made with the Company’s equipment, supplies, facilities, or Confidential
Information, (y) results from work performed by the Executive for the Company,
or (z) pertains to the current business or demonstrably anticipated research or
development work of the Company. The Executive shall cooperate with the Company
and its attorneys, at the Company’s sole cost and expense, in the preparation of
patent and copyright applications for such developments and, upon request, shall
promptly assign all such inventions, ideas, processes, and designs to the
Company. The decision to file for patent or copyright protection or to maintain
such development as a trade secret shall be in the sole discretion of the
Company, and the Executive shall be bound by such decision.
     12. Assignability. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company. The Executive’s obligations hereunder may not be
assigned or alienated and any attempt to do so by the Executive will be void.
     13. Severability.
          (a) The Executive expressly agrees that the character, duration and
geographical scope of the non-competition provisions set forth in this Agreement
are reasonable in light of the circumstances as they exist on the date hereof.
Should a decision, however, be made at a later date by a court of competent
jurisdiction that the character, duration or geographical scope of such
provisions is unreasonable, then it is the intention and the agreement of the
Executive and the Company that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions on the

12



--------------------------------------------------------------------------------



 



Executive’s conduct that are reasonable in the light of the circumstances and as
are necessary to assure to the Company the benefits of this Agreement. If, in
any judicial proceeding, a court shall refuse to enforce all of the separate
covenants deemed included herein because taken together they are more extensive
than necessary to assure to the Company the intended benefits of this Agreement,
it is expressly understood and agreed by the parties hereto that the provisions
of this Agreement that, if eliminated, would permit the remaining separate
provisions to be enforced in such proceeding shall be deemed eliminated, for the
purposes of such proceeding, from this Agreement.
          (b) If any provision of this Agreement otherwise is deemed to be
invalid or unenforceable or is prohibited by the laws of the state or
jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision and such provision shall be inoperative in such
state or jurisdiction and shall not be part of the consideration moving from
either of the parties to the other. The remaining provisions of this Agreement
shall be valid and binding and of like effect as though such provision were not
included and the invalid or unenforceable provision shall be substituted with a
provision which most closely approximates the intent and the economic effect of
the invalid or unenforceable provision and which would be enforceable to the
maximum extent permitted in such jurisdiction or in such case.
     14. Notices and Addresses. All notices, offers, acceptance and any other
acts under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by Federal Express
or similar overnight delivery, or by facsimile delivery followed by Federal
Express or similar next business day delivery, as follows:

     
To the Company:
  PharmaNet Development Group, Inc.
 
  504 Carnegie Center
 
  Princeton, NJ 08540
 
  Fax: (609)514-0390
 
  Attn: Chief Executive Officer
 
   
With a copy to:
  Morgan Lewis & Bockius, LLP
 
  502 Carnegie Center
 
  Princeton, NJ 08540
 
  Fax: (609)919-6701
 
  Attn: Denis Segota, Esq.
 
   
To the Executive:
  John P. Hamill
 
  6 Bittersweet Dr.
 
  Doylestown, PA 18901
 
   
With a copy to:
  Taylor Colicchio & Silverman, LLP
 
  502 Carnegie Center, Suite 103
 
  Princeton, NJ 08540
 
  Fax: (609) 987-0070
 
  Attn.: Thomas P. Wild, Esq.

or to such other address as either of them, by notice to the other may designate
from time to time. The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful

13



--------------------------------------------------------------------------------



 



facsimile delivery. Time shall be counted to, or from, as the case may be, the
delivery in person or by mailing.
     15. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.
     16. Attorney’s Fees. In the event that there is any controversy or claim
arising out of or relating to this Agreement, or to the interpretation, breach
or enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, each party shall be responsible for its own
attorney’s fee, costs and expenses.
     17. Governing Law. This Agreement and any dispute, disagreement, or issue
of construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed or interpreted according to the internal laws of the State of New
Jersey without regard to choice of law considerations.
     18. Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof, including but not
limited to, the Previous Employment Agreement and the Previous Severance
Agreement, each of which is terminated and no longer in force and effect.
Neither this Agreement nor any provision hereof may be changed, waived,
discharged or terminated orally, except by a statement in writing signed by the
party or parties against which, enforcement or the change, waiver discharge or
termination is sought.
     19. Additional Documents. The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.
     20. Section and Paragraph Headings. The section and paragraph headings in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Executive have executed this
Agreement as of the date set forth above.

            PharmaNet Development Group, Inc.
      By:   /s/ Jeffrey P. McMullen         Jeffrey P. McMullen
President and Chief Executive Officer             

15



--------------------------------------------------------------------------------



 



    IN WITNESS WHEREOF, the Company and the Executive have executed this
Agreement as of the date set forth above.

            Executive            /s/ John P. Hamill       John P. Hamill       
 

16



--------------------------------------------------------------------------------



 



         

Exhibit A
CONSUMER PRICE INDEX FORMULA
     Commencing January 1, 2008 and the beginning of each year thereafter during
the term of this Agreement, the Executive’s annual salary shall be adjusted in
accordance with the Consumer Price Index, all Urban Consumers issued by the
Bureau of Labor Statistics of the U.S. Department of Labor using the years
1982-84 as a base of 100 (the “Index”). At the commencement of January 1, 2008,
and of each year thereafter, the Executive’s adjusted Annual Base Salary shall
be multiplied each year by a fraction, the numerator of which shall be the
published Index number for the month preceding the commencement of the new year
(i.e., December 2007) and the denominator of which shall be the published Index
number for the preceding month of the preceding year (i.e., November 2006). The
resulting increase to the Executive’s Annual Base Salary shall be added to the
prior year’s Annual Base Salary and become a part thereof for the current year.
In the event that the Index herein referred to ceases to be published during the
term of this Agreement, or if a substantial change is made in the method of
establishing such Index, then the determination of the adjustment in the
Executive’s compensation shall be made with the use of such conversion factor,
formula or table as may be published by the Bureau of Labor Statistics, or if
none is available, the parties shall accept comparable statistics on the cost of
living in the United States as shall then be computed and published by an agency
of the United States, or if not so computed or published, by a respected
financial periodical selected by the Company.

 



--------------------------------------------------------------------------------



 



Exhibit B
FORM OF GENERAL RELEASE
     THIS GENERAL RELEASE (“Release”) dated as of            is executed by John
P. Hamill (the “Executive”) pursuant to Section 6 of the Employment Agreement
dated as of January 10, 2007 by and between PharmaNet Development Group, Inc., a
Delaware corporation (the “Company”) and the Executive (the “Employment
Agreement”).
     WHEREAS, the Executive’s employment with the Company is terminating;
     WHEREAS, the Executive has had 21 days (with 7 days to revoke after
signing) to consider the form of this Release;
     WHEREAS, the Company advised the Executive in writing to consult with an
attorney before signing this Release;
     WHEREAS, the Executive acknowledges that the consideration to be provided
to the Executive under the Employment Agreement is sufficient to support this
Release; and
     WHEREAS, the Executive understands that the Company regards the
representations and covenants by the Executive in the Employment Agreement and
this Release as material and that the Company is relying on such representations
and covenants in paying amounts to the Executive pursuant to the Employment
Agreement.
THE EXECUTIVE THEREFORE AGREES AS FOLLOWS:
     1. The Executive shall receive the payments and benefits set forth in
Section 6 (if applicable) of the Employment Agreement in accordance with the
terms and subject to the conditions thereof.
     2. Except for payments to be made by the Company pursuant to Section 6 of
this Agreement (which payments shall be made by the Company when due), the
Executive, on behalf of himself or herself, his or her heirs, executors,
administrators, and/or assigns, does hereby RELEASE AND FOREVER DISCHARGE the
Company, together with its parents, subsidiaries, affiliates, partners, joint
ventures, predecessor and successor corporations and business entities, past,
present and future, and its and their agents, directors, officers, employees,
shareholders, investors, insurers and reinsurers, representatives, attorneys,
and employee benefit plans (and the trustees or other individuals affiliated
with such plans) past, present and future (collectively, the “Releasees”), of
and from any and all legally waivable causes of action, suits, debts,
complaints, claims and demands whatsoever in law or in equity, whether known or
unknown, suspected or unsuspected, which Executive, or his or her heirs,
executors, administrators, and/or assigns, ever had or now has against each or
any of the Releasees, from the beginning of time to the date of execution of
this Agreement, including, without limitation, any and all claims relating to
Executive’s employment with Company or the termination of that employment,
including, without limitation, claims under the Age Discrimination in Employment
Act (“ADEA”), Title VII of the Civil Rights Act of 1964, Section 1981 of the
Civil Rights Act of 1870, the Americans with Disabilities Act, the Employee
Retirement Income Security Act, the Family and Medical Leave Act, the New Jersey
Law Against Discrimination, the New Jersey Conscientious Employee Protection
Act, the New Jersey Family Leave Act, the New Jersey

Page 1 of 2 - General Release



--------------------------------------------------------------------------------



 



Wage Payment Act, the New Jersey Wage and Hour Law, and any and all other
applicable federal, state or local constitutional, statutory or common law
claims, now or hereafter recognized, including but not limited to, any claim for
severance pay, bonus pay, sick leave, holiday pay, vacation pay, life insurance,
health or medical insurance or any other fringe benefit or disability, or any
claims for economic loss, compensatory damages, punitive damages, liquidated
damages, attorneys’ fees, expenses and costs.
     3. The Executive expressly represents and warrants that the Executive is
the sole owner of the actual and alleged claims, demands, rights, causes of
action and other matters that are released herein; that the same have not been
transferred or assigned or caused to be transferred or assigned to any other
person, firm, corporation or other legal entity; and that the Executive has the
full right and power to grant, execute and deliver the general release,
undertakings and agreements contained herein.
     4. ACKNOWLEDGMENT BY EXECUTIVE. BY EXECUTING THIS RELEASE, THE EXECUTIVE
EXPRESSLY ACKNOWLEDGES THAT THE EXECUTIVE HAS READ THIS RELEASE CAREFULLY, THAT
THE EXECUTIVE FULLY UNDERSTANDS ITS TERMS AND CONDITIONS, THAT THE EXECUTIVE HAS
BEEN ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS RELEASE, THAT
THE EXECUTIVE HAS BEEN ADVISED THAT THE EXECUTIVE HAS 21 DAYS WITHIN WHICH TO
DECIDE WHETHER OR NOT TO EXECUTE THIS RELEASE AND THAT THE EXECUTIVE INTENDS TO
BE LEGALLY BOUND BY IT. DURING A PERIOD OF 7 DAYS FOLLOWING THE DATE OF THE
EXECUTIVE’S EXECUTION OF THIS RELEASE, THE EXECUTIVE SHALL HAVE THE RIGHT TO
REVOKE THE RELEASE OF CLAIMS. IF EXECUTIVE DOES NOT SO REVOKE, THIS RELEASE WILL
BECOME A BINDING AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY UPON THE EXPIRATION
OF SUCH 7 DAY REVOCATION PERIOD. THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE EXPIRATION OF SUCH 7 DAY REVOCATION PERIOD.
     5. This Release contains the entire agreement and understanding between the
parties relating to the subject matter hereof and supersedes any prior
understandings, agreements or representations by or between the parties, written
or oral, relating to the subject matter hereof.
     6. This Release shall be governed and construed in accordance with the laws
of the State of New Jersey without regard to principles of conflict of laws.
EXECUTIVE
 
 

Date:  

 



 
 

Page 2 of 2 - General Release